State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 23, 2015                     D-55-15
___________________________________

In the Matter of JOSEPH C.
   LANE, a Suspended Attorney.              MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2536738)
___________________________________


Calendar Date:   June 22, 2015

Before:   Lahtinen, J.P., Egan Jr., Rose and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

                             __________


Per Curiam.

      Joseph C. Lane was admitted to practice by this Court in
1993 after being admitted in New Jersey in 1992. He currently
practices law in New Jersey.

      Effective October 24, 2009, Lane was indefinitely suspended
from the practice of law by this Court due to his failure to
comply with attorney registration requirements since 1999 (see
Matter of Attorneys in Violation of Judiciary Law § 468-a, 65
AD3d 1447, 1457 [2009]). He remains so suspended.

      By order issued September 24, 2014, the Supreme Court of
New Jersey censured Lane for failing to safeguard client funds,
failing to promptly deliver funds to a client or third person and
engaging in a conflict of interest by concurrently representing
two clients despite the risk of conflicting interests (Matter of
Lane, 219 NJ 321, 98 A3d 573 [2014]). The Committee on
Professional Standards now moves for an order imposing discipline
upon Lane pursuant to this Court's rules as a result of the
                              -2-                D-55-15

discipline imposed in New Jersey (see Rules of App Div, 3d Dept
[22 NYCRR] § 806.19). Lane has not replied to the Committee's
motion or otherwise raised any available defenses (see Rules of
App Div, 3d Dept [22 NYCRR] § 806.19 [d]); therefore, we grant
the Committee's motion (see Matter of Halbfish, 78 AD3d 1320,
1321 [2010]).

      Turning to the issue of an appropriate disciplinary
sanction, we note the presence of aggravating circumstances
herein, including, among other things, Lane's failure to respond
to the subject motion and his longstanding delinquency in this
state with respect to his biennial attorney registration
obligation. Accordingly, under all the facts and circumstances
presented, and especially noting Lane's evident disregard for his
fate as an attorney in this state, we conclude that he should be
suspended for a period of six months (see e.g. Matter of Weil,
109 AD3d 1019, 1019-1020 [2013]; Matter of Dahl, 108 AD3d 1009,
1010 [2013]; Matter of Halbfish, 78 AD3d at 1321). We further
direct that said suspension will take effect and commence at such
time as Lane applies for and is granted reinstatement following
his current indefinite suspension for attorney registration
delinquency (see Matter of Chan, 126 AD3d 1111, 1112 [2015]).

     Lahtinen, J.P., Egan Jr., Rose and Devine, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Joseph C. Lane is suspended from the practice
of law for a period of six months, effective at such time as Lane
is reinstated following his current suspension, and until further
order of this Court; and it is further
                              -3-                  D-55-15

      ORDERED that, for the period of suspension, Joseph C. Lane
is commanded to continue to desist and refrain from the practice
of law in any form, either as principal or as agent, clerk or
employee of another; and Lane is forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that Joseph C. Lane shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court